434 F.2d 1040
Gene BALL, Plaintiff-Appellant,v.BOARD OF TRUSTEES OF KERRVILLE INDEPENDENT SCHOOL DISTRICTet al., Defendants-Appellees.
No. 30063.
United States Court of Appeals, Fifth Circuit.
Dec. 17, 1970.

Appeal from the United States District Court for the Western District of Texas at San Antonio; Adrian A. Spears, Judge.
Joe Mike Egan, Jr., Kerrville, Tex., for appellant.
Lavern D. Harris, Kerrville, Tex., for appellees.
Before JONES, GEWIN and CLARK, Circuit Judges.
PER CURIAM:


1
The appellant, Gene Ball, has not demonstrated that he has any Federally protected right which has been violated.  The judgment of the district court is


2
Affirmed.